187 F.2d 145
HUNTER-WILSON DISTILLING COMPANY, Inc.v.FOUST DISTILLING COMPANY, Appellant.
No. 10353.
United States Court of Appeals Third Circuit.
Argued Feb. 9, 1951.Decided Feb. 26, 1951.

William Hoffenberg, Baltimore, Md.  (Mark T. Milnor, Harrisburg, Pa., on the brief), for appellant.
Douglass D. Storey, Harrisburg, Pa.  (Herbert Levy, Baltimore, Md., Douglass D. Storey, Storey & Bailey, Harrisburg, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The defendant appeals from a judgment entered against it settling issues of damages.  The defendant's liability was previously concluded by decision of this Court, 3 Cir., 181 F.2d 543.  Upon examination of the record, we are of the opinion that the determination of damages made by the District Court is consistent with our mandate, and we find no reason for reversal.  The plaintiff, however, has conceded that there is reflected in the judgment appealed from a duplication of damages to the extent of $196.00.  Accordingly, the judgment of the District Court will be modified by reducing the principal sum awarded to the plaintiff by $196.00, and as so modified will be affirmed.  Each party will bear its own costs of this appeal.